DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7 – 10, 14-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tillotson (US 2019/0315479) in view of Blake (U.S. 2019/0197463) and in further view of Chakraborty (U.S. 20200262305).

Regarding claim 1, Tillotson teaches an electrical tanker aircraft for in-flight recharging a recipient aircraft (figure 1 shows an electrical tanker aircraft item 2 interpreted in paragraph [0033] as a donor aircraft which recharges a recipient aircraft, interpreted as item 4 a receiver aircraft 4). 
Tillotson teaches an umbilical to engage an in-flight charge recipient aircraft (shown in figure 1 wherein an umbilical to engage an in flight recipient is item 10 a power cable).
Tillotson teaches control logic to engage in-air, the recipient aircraft (defined in paragraph [0038] wherein the method of charging includes an aerial transfer of power. Paragraph [0068] teaches wherein control logic is used wherein the computer system item 102 encodes digital information from the beacon signal provided from the receiver aircraft. Paragraphs [0070]-[0072] teaches wherein the drogue is controlled for proper in-air engagement with the probe). 
Tillotson teaches control logic to determine that the umbilical has engaged the charge recipient aircraft, and to transfer charge until the recipient aircraft has reached a charge threshold (Figure 1 shows wherein the umbilical cord, is interpreted as a power cable item 10, with a drogue connector on the end item 12, which engages with a probe item 8 on a recipient aircraft item 4. Paragraph [0075] paragraph wherein the computer system 102 is configured to send an activation signal to the plurality of actuators 108 to cause the clamps 22 to engage the groove 20 in the probe 8 and thereby lock the probe 8 inside the drogue 12 in response to receipt of the signal from the probe contact sensor 112 indicating that the probe and drogue electrical contacts are in a state of electrical connection by contact. Paragraph [0038] teaches the transfer of electric power is ceased when a specified threshold has been reached).
Tillotson suggests an airframe in a four-prop multicopter configuration (defined in paragraph [0056] teaches wherein both the tanker and recipient aircrafts, interpreted as donor and receiver aircrafts, may be unmanned and may be rotorcrafts or lighter-than-air vehicles. Rotorcrafts are known in the art to include four-prop multicopter vehicles).
Tillotson suggests wherein a battery may be included in the electrical tanker (Paragraph [0063] teaches wherein the power supply on board the on board the electrical tanker, interpreted as a donor aircraft, may be a DC power supply. Batteries are known in the art to be a DC power supply. Further paragraph [0056] teaches wherein the electrical tanker, interpreted as a donor aircraft, may be an Unmanned Aerial Vehicle (UAV) with an electric motor, which are battery operated).
Tillotson suggests wherein the recipient aircraft is an autonomous multicopter package delivery drone (defined in paragraph [0056] teaches wherein both the tanker and recipient aircrafts, interpreted as donor and receiver aircrafts, may be unmanned and may be rotorcrafts or lighter-than-air vehicles. Rotorcrafts are known in the art to include four-prop multicopter vehicles. Rotorcrafts are also known to be used as package delivery drones). 
In the alternative, references Blake and Chakraborty have been included to overcome potential deficiencies of the applied Tillotson reference. 
Tillotson does not explicitly teach an airframe in a four-prop multicopter configuration, a battery, wherein the recipient aircraft is an autonomous multicopter package delivery drone; and control logic to identify the recipient aircraft from among a fleet of substantially similar autonomous multicopter package delivery drones; determine that the recipient aircraft requires additional charge to complete a programmed flight profile.
Blake teaches an airframe in a four-prop multicopter configuration (defined in paragraph [0028] wherein an unmanned aerial vehicle (UAV) may be a rotorcraft such as a multicopter. Paragraph [0042] teaches wherein the multicopter may be a quad-copter), a battery (defined in paragraph [0029] wherein the UAV may comprise a battery item 112) wherein the recipient aircraft is an autonomous multicopter package delivery drone an airframe in a four-prop multicopter configuration, a battery, wherein the recipient aircraft is an autonomous multicopter package delivery drone (paragraph [0072] teaches wherein a UAV may employ various systems to transport and deliver a package).
Blake teaches wherein a control logic is comprised within the UAV shown in figure 2 wherein defined in paragraph [0050] wherein item control logic, interpreted as item 212 program instructions perform or facilitate some or all of the UAV functionality.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Tillotson reference with the unmanned aerial vehicle system of the Blake reference because UAVs exist for various environments such as package delivery and require battery charging. 
The suggestion/motivation for combination can be found in the Blake reference in paragraph [0003] – [0004] wherein UAVs are used for a variety of tasks and comprise batteries which require recharging. 
Tillotson in view of Blake do not explicitly teach a control logic to identify the recipient aircraft from among a fleet of substantially similar autonomous multicopter package delivery drones; determine that the recipient aircraft requires additional charge to complete a programmed flight profile.
Chakraborty teaches wherein control logic to identify the recipient aircraft from among a fleet of substantially similar autonomous multicopter package delivery drones; determine that the recipient aircraft requires additional charge to complete a programmed flight profile (shown below in figure 3 shows wherein mobile entities are charged on the go. Figure 3 item 106 and paragraph [0099] shows a homogenous charging network wherein the first donor vehicle may be a multicopter drone device and the recipient vehicle may be multicopter drone vehicle. Information is communicated between the vehicles which comprise multiple identifiers and mobile entity location, to determine a recipient aircraft from a fleet of drones. The system determines that the recipient aircraft requires to complete a destination additional charge by communicating current charge level and mobile entity destinations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV charging system of the Tillotson in view of Blake reference with the charging system of the Chakraborty reference so that multiple vehicles may be charged while they are in transit.
The suggestion/motivation for combination can be found in the Chakraborty reference in paragraph [0003] wherein charging a large amount of vehicles is taught. 

    PNG
    media_image1.png
    423
    652
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    198
    316
    media_image2.png
    Greyscale


Regarding claim 2, Tillotson teaches electrical tanker aircraft of claim 1, wherein the tanker aircraft is a dedicated tanker drone (paragraph [0056] teaches wherein one or both aircraft may be unmanned aerial vehicle).

Regarding claim 7, Tillotson teaches the electrical tanker aircraft of claim 1, wherein the umbilical is a flexible cord (paragraph [0056] teaches wherein a flexible cord is interpreted as a power cable 10).

Regarding claim 8, Tillotson teaches the electrical tanker aircraft of claim 1, wherein the umbilical comprises a separate data lane (paragraph [0057] teaches wherein communication is done by separate data lines with different antennas).

Regarding claim 9, Tillotson teaches the electrical tanker aircraft of claim 1, wherein the umbilical comprises a terminal plug (shown in figure 3 wherein connectors item 3a and 3b are plug-in connectors).

Regarding claim 10, Tillotson teaches the electrical tanker aircraft of claim 9, wherein the terminal plug is keyed (figure 2 shows a keyed terminal interpreted as self-centering tapered coupling profiles 36, 37 and end-connecting coaxial annular contacts 31a, 31b, 31c).

Regarding claim 14, Tillotson teaches the electrical tanker aircraft of claim 1, further comprising quick disconnect logic (shown in figure 15 wherein a disconnect logic is interpreted as a latch release). 

Regarding claim 15, Tillotson teaches an in-flight recharging system for an electrical four-prop multicopter delivery drone , comprising: an externally-accessible electrical or electromagnetic coupling means (Tillotson suggest an electrical four-prop configuration defined in paragraph [0056] teaches wherein both the tanker and recipient aircrafts, interpreted as donor and receiver aircrafts, may be unmanned and may be rotorcrafts or lighter-than-air vehicles. Rotorcrafts are known in the art to include four-prop multicopter vehicles. figure 1 shows an electrical tanker aircraft item 2 interpreted in paragraph [0033] as a donor aircraft which recharges a worker aircraft, interpreted as item 4 a receiver aircraft 4).
Tillotson teaches a charge controller to control recharging of a battery via the coupling means (paragraph [0040] teaches wherein a control system may be used to control the coupling of the power cord to exchange charge between the two unmanned aerial vehicles). 	
Tillotson teaches maneuvering logic to maneuver the delivery drone into an inflight charging position and engage the tanker aircraft (Figure 1 shows wherein the umbilical cord, is interpreted as a power cable item 10, with a drogue connector on the end item 12, which engages with a probe item 8 on a recipient aircraft item 4. Paragraph [0075] paragraph wherein the computer system 102 is configured to send an activation signal to the plurality of actuators 108 to cause the clamps 22 to engage the groove 20 in the probe 8 and thereby lock the probe 8 inside the drogue 12 in response to receipt of the signal from the probe contact sensor 112 indicating that the probe and drogue electrical contacts are in a state of electrical connection by contact).
Tillotson teaches charging logic to control charging, determine that charging has reached a threshold disengage from the tanker aircraft (paragraph [0090] teaches wherein a programmable logic circuit may be used to control the coupling and engagement of the unmanned aerial  vehicles. Paragraphs [0037] -  [0038] teaches the transfer of electric power is ceased when a specified threshold has been reached and wherein the probe is released when the charging has reached a threshold). 
In the alternative, references Blake and Chakraborty have been included to overcome potential deficiencies of the applied Tillotson reference. 
Tillotson does not explicitly teach an airframe in a four-prop multicopter configuration, a battery, wherein the recipient aircraft is an autonomous multicopter package delivery drone; and a negotiation logic to determine that the delivery drone has insufficient charge to complete a programmed flight path and negotiate recharging with a tanker aircraft.
Blake teaches an airframe in a four-prop multicopter configuration (defined in paragraph [0028] wherein an unmanned aerial vehicle (UAV) may be a rotorcraft such as a multicopter. Paragraph [0042] teaches wherein the multicopter may be a quad-copter), a battery (defined in paragraph [0029] wherein the UAV may comprise a battery item 112) wherein the recipient aircraft is an autonomous multicopter package delivery drone an airframe in a four-prop multicopter configuration, a battery, wherein the recipient aircraft is an autonomous multicopter package delivery drone (paragraph [0072] teaches wherein a UAV may employ various systems to transport and deliver a package).
Blake teaches wherein a control logic is comprised within the UAV shown in figure 2 wherein defined in paragraph [0050] wherein item control logic, interpreted as item 212 program instructions perform or facilitate some or all of the UAV functionality.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Tillotson reference with the unmanned aerial vehicle system of the Blake reference because UAVs exist for various environments such as package delivery and require battery charging. 
The suggestion/motivation for combination can be found in the Blake reference in paragraph [0003] – [0004] wherein UAVs are used for a variety of tasks and comprise batteries which require recharging.
Tillotson in view of Blake do not explicitly teach a negotiation logic to determine that the delivery drone has insufficient charge to complete a programmed flight path and negotiate recharging with a tanker aircraft.
Chakraborty teaches wherein a negotiation logic to determine that the delivery drone has insufficient charge to complete a programmed flight path and negotiate recharging with a tanker aircraft (shown in figure 3 shows wherein mobile entities are charged on the go. Figure 3 item 106 and paragraph [0099] shows a homogenous charging network wherein the first donor vehicle may be a multicopter drone device and the recipient vehicle may be multicopter drone vehicle. Information is communicated between the vehicles which comprise multiple identifiers and mobile entity location, to determine a recipient aircraft from a fleet of drones. The system determines that the recipient aircraft requires to complete a destination additional charge by communicating current charge level and mobile entity destinations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV charging system of the Tillotson in view of Blake reference with the charging system of the Chakraborty reference so that multiple vehicles may be charged while they are in transit.
The suggestion/motivation for combination can be found in the Chakraborty reference in paragraph [0003] wherein charging a large amount of vehicles is taught.

Regarding claim 17, Tillotson teaches the in-flight recharging system of claim 15, wherein the coupling means comprise an electrical port (figure 13 shows a port interpreted as a latch defined in paragraph [0083] wherein item 140 which allows for an electrical coupling between the two contacts). 

Regarding claim 19, Tillotson teaches a method of in-air recharging a four-prop delivery drone, comprising: negotiating recharging with an in-air electrical tanker drone (defined in paragraph [0056] teaches wherein both the tanker and recipient aircrafts, interpreted as donor and receiver aircrafts, may be unmanned and may be rotorcrafts or lighter-than-air vehicles. Rotorcrafts are known in the art to include four-prop multicopter vehicles. Figure 1 shows an electrical tanker aircraft item 2 interpreted in paragraph [0033] as a donor aircraft which recharges a worker aircraft, interpreted as item 4 a receiver aircraft 4. Charging by a receiver aircraft is interpreted as negotiation as the receiver uses beacon signals as defined in paragraph [0040] wherein the receiver aircraft 4 may be equipped with a sensing and control system by which the receiver aircraft 4 may locate the drogue 12 and maneuver close enough to enable the probe 8 to be physically coupled to the drogue 12).
Tillotson teaches maneuvering within refueling distance of the electrical tanker (shown in figure 8 wherein an electrical tanker aircraft item 2 maneuvers within refueling distance of the electrical tanker).
Tillotson teaches electrically engaging the electrical tanker (shown in figure 1 wherein an umbilical to engage an in flight recipient is item 10 a power cable).
Tillotson teaches while in flight, drawing charge from the electrical tanker until a charge threshold is met (Figure 1 shows wherein the umbilical cord, is interpreted as a power cable item 10, with a drogue connector on the end item 12, which engages with a probe item 8 on a recipient aircraft item 4. Paragraph [0075] paragraph wherein the computer system 102 is configured to send an activation signal to the plurality of actuators 108 to cause the clamps 22 to engage the groove 20 in the probe 8 and thereby lock the probe 8 inside the drogue 12 in response to receipt of the signal from the probe contact sensor 112 indicating that the probe and drogue electrical contacts are in a state of electrical connection by contact. Paragraph [0038] teaches the transfer of electric power is ceased when a specified threshold has been reached).
In the alternative, references Blake and Chakraborty have been included to overcome potential deficiencies of the applied Tillotson reference. 
Tillotson does not explicitly teach an airframe in a four-prop multicopter configuration, a battery, wherein the recipient aircraft is an autonomous multicopter package delivery drone; and
Tillotson in view of Blake do not explicitly teach determining that the delivery drone has insufficient charge to complete a programmed flight profile.
Chakraborty teaches determining that the delivery drone has insufficient charge to complete a programmed flight profile (shown in figure 3 shows wherein mobile entities are charged on the go. Figure 3 item 106 and paragraph [0099] shows a homogenous charging network wherein the first donor vehicle may be a multicopter drone device and the recipient vehicle may be multicopter drone vehicle. Information is communicated between the vehicles which comprise multiple identifiers and mobile entity location, to determine a recipient aircraft from a fleet of drones. The system determines that the recipient aircraft requires to complete a destination additional charge by communicating current charge level and mobile entity destinations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV charging system of the Tillotson in view of Blake reference with the charging system of the Chakraborty reference so that multiple vehicles may be charged while they are in transit.
The suggestion/motivation for combination can be found in the Chakraborty reference in paragraph [0003] wherein charging a large amount of vehicles is taught.

Regarding claim 20, Tillotson teaches the method of claim 19, further comprising proceeding along a designated flight path while drawing charge (paragraph [0033] teaches wherein 
the donor aircraft 2 and receiver aircraft 4 are flying along parallel flight paths with the donor aircraft 2 leading the receiver aircraft 4).


5.	Claims 3,5-6,11-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tillotson (US 2019/0315479) in view of Blake (U.S. 2019/0197463) and in further view of Chakraborty (U.S. 20200262305) as applied to claim 1 and in further view of Smaoui (US 20150336677).

Regarding claim 3, Tillotson teaches the electrical tanker aircraft of claim 2, but does not explicitly teach wherein the dedicated tanker drone includes a payload comprising an excess battery bank.
	Smaoui teaches wherein the dedicated tanker drone includes a payload comprising an excess battery bank (paragraph [0070] teaches wherein a dedicated tanker drone, interpreted as a charging aircraft can be an airplane equipped with an electrical energy production system 100 which can be a heat engine coupled to a generator, a fuel cell, batteries or a hybrid system with a plurality of sources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Tillotson reference with the battery storage system of the Smaoui reference so that the unmanned aerial vehicle may be charged with a variety of power sources.
The suggestion/motivation for combination can be found in the Smaoui reference in paragraph [0070] wherein a plurality of power sources is taught.

Regarding claim 5, Tillotson teaches the electrical tanker aircraft of claim 1, but does not explicitly teach wherein the tanker aircraft is configured to share charge from its own battery or battery bank, and wherein the tanker aircraft is a fueled aircraft and the charge source comprises a generator.
	Smaoui teaches wherein the tanker aircraft is configured to share charge from its own battery or battery bank, and wherein the tanker aircraft is a fueled aircraft and the charge source comprises a generator (paragraph [0070] teaches wherein a dedicated tanker drone, interpreted as a charging aircraft can be an airplane equipped with an electrical energy production system 100 which can be a heat engine coupled to a generator, a fuel cell, batteries or a hybrid system with a plurality of sources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Tillotson reference with the battery storage system of the Smaoui reference so that the unmanned aerial vehicle may be charged with a variety of power sources.
The suggestion/motivation for combination can be found in the Smaoui reference in paragraph [0070] wherein a plurality of power sources is taught.

Regarding claim 6, Tillotson teaches the electrical tanker aircraft of claim 1, but does not explicitly teach wherein the umbilical is a rigid or semi-rigid boom.
	Smaoui teaches wherein the umbilical is a rigid or semi-rigid boom (paragraph [0011] teaches wherein a rigid boom may be used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Tillotson reference with the battery storage system of the Smaoui reference so that the unmanned aerial vehicle may be charged with a variety of power sources.
The suggestion/motivation for combination can be found in the Smaoui reference in paragraph [0070] wherein a plurality of power sources is taught.

Regarding claim 11, Tillotson teaches the electrical tanker aircraft of claim 9, but does not explicitly teach wherein the terminal plug comprises at least two electrically isolated ring conductors.
	Smaoui teaches wherein the terminal plug comprises at least two electrically isolated ring conductors (shown in figure 4 wherein isolated ring conductors are interpreted as a magnetic annular device 101).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Tillotson reference with the battery storage system of the Smaoui reference so that the unmanned aerial vehicle may be charged with a variety of power sources.
The suggestion/motivation for combination can be found in the Smaoui reference in paragraph [0070] wherein a plurality of power sources is taught.

Regarding claim 12, Tillotson teaches the electrical tanker aircraft of claim 1, but does not explicitly teach wherein the terminal plug is permanently magnetic.
	Smaoui teaches wherein the terminal plug is permanently magnetic (shown in figure 4 wherein isolated ring conductors are interpreted as a magnetic annular device 101).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Tillotson reference with the battery storage system of the Smaoui reference so that the unmanned aerial vehicle may be charged with a variety of power sources.
The suggestion/motivation for combination can be found in the Smaoui reference in paragraph [0070] wherein a plurality of power sources is taught.

Regarding claim 13, Tillotson teaches the electrical tanker aircraft of claim 9, but does not explicitly teach wherein the terminal plug comprises electromagnetic coupling means.
	Smaoui teaches wherein the terminal plug comprises electromagnetic coupling means (figure 1 shows wherein the terminal plug, connectors items 3a and 3b are electromagnetic. Defined in paragraph [0047] wherein the complementary plug-in connectors 3a, 3b here comprise an electromagnetic device for coupling the two plug-in connectors comprising electromagnets 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Tillotson reference with the battery storage system of the Smaoui reference so that the unmanned aerial vehicle may be charged with a variety of power sources.
The suggestion/motivation for combination can be found in the Smaoui reference in paragraph [0070] wherein a plurality of power sources is taught.

Regarding claim 18, Tillotson teaches the in-flight recharging system of claim 15, but does not explicitly teach wherein the coupling means comprise an inductive coupling coil.
	Smaoui teaches wherein the coupling means comprise an inductive coupling coil (shown in figure 4 wherein coils are interpreted as annular contacts). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Tillotson reference with the battery storage system of the Smaoui reference so that the unmanned aerial vehicle may be charged with a variety of power sources.
The suggestion/motivation for combination can be found in the Smaoui reference in paragraph [0070] wherein a plurality of power sources is taught.

6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tillotson (US 2019/0315479)(‘479) in view of Blake (U.S. 2019/0197463) and in further view of Chakraborty (U.S. 20200262305) as applied to claim 1 and in further view of Rix (U.S. 20130168497) and in further view of Tilltoson (U.S. 20190237999) (‘999).

Regarding claim 4, Tillotson (‘479) teaches the electrical tanker aircraft of claim 2, but does not explicitly teach wherein the dedicated tanker drone includes a plurality of umbilicals to simultaneously charge a plurality of worker aircraft.
	Rix teaches wherein the dedicated tanker drone includes a plurality of umbilicals (shown in figure 1 teaches a plurality of umbilicals items 52 which may simultaneously attach to different aircrafts to refuel aircrafts. Figure 1 shown below).
	Tillotson (‘999) teaches a system to simultaneously charge a plurality of worker aircrafts (shown in figure 9 shows a system to simultaneously charge a plurality of worker aircrafts. Paragraph [0059] teaches wherein a transmitting aircraft item 30 interpreted provides charge to worker aircrafts as receiving aircrafts items 40a-40. Tillotson teaches in figure 12 providing wireless charging at the end of an umbilical interpreted as a pole item 56. Figures 9 and 12 shown below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Tillotson (‘479) reference with the plurality of umbilicals of the Rix system so that multiple aircrafts may be serviced simultaneously. Combing the Tillotson (‘479) reference with the Rix system and further in view of Tillotson (‘999) is obvious so that one aircraft may provide charge to multiple aircrafts at once with an umbilical or pole system. 
The suggestion/motivation for combination can be found in the Rix reference in paragraph [0278] wherein multiple devices are used to servicing multiple aircrafts.

    PNG
    media_image3.png
    565
    732
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    589
    753
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    483
    783
    media_image5.png
    Greyscale




7.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tillotson (US 2019/0315479) in view of Blake (U.S. 2019/0197463) and in further view of Chakraborty (U.S. 20200262305) as applied to claim 15 and in further view of Ricci (U.S. 20170136904).

Regarding claim 16, Tillotson teaches the in-flight recharging system of claim 15, but does not explicitly teach further comprising billing logic to negotiate billing for the recharging..
	Ricci teaches comprising billing logic to negotiate billing for the recharging (defined in paragraph [0078] wherein billing logic is interpreted as a notice given to the user which  may comprise targeted communications eg by texting to vehicles within a selectable distance. The content of the notice may comprise: the availability of charging, and terms and conditions of charging (cost, payment types, amount available, duration of charging time, etc).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Tillotson reference with the billing logic of the Ricci reference so that payment may be provided for using the charging services.
The suggestion/motivation for combination can be found in the Ricci reference in paragraph [0078] wherein payment options are provided.




Response to Arguments
Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant arguments filed 03/08/2022 pertain to amended limitations of claims 1, 15 and 19. New references have been added to overcome the amended limitations.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859